DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Siemens Healthcare Diagnostics, Inc. application filed with the Office on 10 March 2020.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The preliminary amendment filed on 10 March 2020, is acknowledged and has been entered.

Priority
The instant application is the US National Stage Application of an International Patent Application, PCT/US2018/050834, filed on 13 September 2018, which claims priority to a US Provisional Patent Application, 62/558,543, filed on 14 September 2017.  Therefore, the instant application has an effective filing date of 14 September 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 14 May 2021 is/are in compliance with the provisions of 37 
	
Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.  Applicant has provided such definitions at [0020]-[0031] in the specification as filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application to Harman, III (US 2006/0091009 A1; hereinafter, “Harman”) in view of a US Patent Application Publication to Lee (US 2008/0171836 A1; hereinafter “Lee”).

Regarding claim 1, Harman discloses an ion selective electrode assembly comprises an ion selective electrode provided as a solid pellet of polycrystalline electrolyte material with inert conductive and polymeric binding agent additives (Abstract).  Harman teaches an ion selective electrode assembly includes an electrode pellet (wherein the electrode pellet correspond to the claimed “membrane”), which contains a pre-determined amount of the homogeneous mixture composition including PVC ([0033]).  Harman further teaches a strong physical adhesion between the ion selective pellet and the electrode housing requires strong physical adhesion at a housing/adhesive interface (wherein the housing corresponds to the claimed “substrate”) as well as an adhesive/pellet interface (where said interface corresponds to the claimed “polymer matrix”) is need to prevent electrical leakage and inaccurate ion measurements ([0010]).
Harmon teaches an epoxy as an exemplary adhesive; but does not explicitly teach a surface adhesion functional group.
Lee, however, discloses polymeric compounds comprising dihydroxyphenyl derivatives (DHPD) to form DHPD-modified adhesive polymers (DHPp; [0005]; Abstract), wherein said polymeric compounds are adhesives 
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have made the substitution of the epoxy adhesive taught by Harman with the DHPp described by Lee as the DHPp gives an antifouling property which is desirable for medical devices (Lee, [0125]-[0126]).

Regarding claims 2 and 4, Lee teaches polymeric compounds comprising dihydroxyphenyl derivatives.

Regarding claim 3, Harman teaches PVC ([0033]).

Regarding claim 5, Lee teaches a variable concentration, distribution, or number of DHPD moieties, which account for about 1 to about 100% by weight DHPp, preferably about 1-75% by weight in DHPp ([0007]).

Regarding claim 7, Harman teaches ion detection of chloride (Table 1).

Regarding claim 8, Harman as modified by Lee teaches the limitations of claim 1, as outlined above.  Additionally, Harman and Lee teach a housing/adhesive interface as well as an adhesive/pellet interface ([0010]), 

Regarding claim 10, Harman teaches an ion selective electrode, a potentiometric device ([0011]).

Regarding claim 13, Harman teaches ion selective electrode is provided in the form of a solid pellet ([0025]).

Regarding claim 14, Harman teaches ion detection of chloride (Table 1).

Regarding claim 15, Harman teaches life expectancies for ion selective electrodes are highly variable and the teaching therefore address this ([0009]), therefore it would be reasonable to one of ordinary skill to optimize the life expectancy of the disclosed sensor.

Regarding claim 16, Harman as modified by Lee teaches the limitations of claims 1 and 8, as outlined above, wherein said teaches would cover the method of producing the taught sensor.

Regarding claim 18, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; .

Allowable Subject Matter
Claims 6, 9, 11, 12, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Harman reference is the closest prior art to the instant claims.  However, Harman does not teach or suggest a plasticizer (as required by claim 6), a nucleophilic functional group on the surface of the substrate (as required by claim 9), the detection by and inclusion of an enzymes (as required by claims 11 and 12) or two sensors attached to the same substrate (as required by claim 17, to which claims 19 and 20 depend).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
29 September 2021